 CHECKER CAB COMPANY AND ITS MEMBERS5832.New York Mailers' Union No. 6, International TypographicalUnion, AFL-CIO, is not entitled by means proscribed by Section8 (b) (4) (D) to force or require News Syndicate Co., Inc., to assign theoperation of belt #2, during mail runs, to employees engaged asmailers who are currently represented by New York Mailers' UnionNo. 6, International Typographical Union, AFL-CIO.Newspaperand Mail Deliverers' Union of New York and Vicinity is not entitled,by means proscribed by Section 8 (b) (4) (D), to force or require NewsSyndicate Co., Inc., to assign the operation of belt #1, during mailruns, to employees engaged as deliverers who are currently representedby Newspaper and Mail Deliverers' Union of New York and Vicinity,Independent.3.Within 10 days of the date of this Decision and Determinationof Dispute, Newspaper and Mail Deliverers' Union of New York andVicinity, Independent, and New York Mailers' Union No. 6, Interna-tional Typographical Union, AFL-CIO, shall notify the RegionalDirector for the Second Region in writing, whether or not they willrefrain from forcing or requiring News Syndicate Co., Inc., by meansproscribed by Section 8(b) (4) (D), to assign the work in disputein a manner inconsistent with the provisions of (1) above.Checker Cab Company and its MembersandLocal 10, Trans-portation Services and Allied Workers, Seafarers Interna-tionalUnion of North America,AFL-CIO,Petitioner.CaseNo. 7-RC-5346.March 18, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Kulkis, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.Checker Cab Company is a nonprofit membership corporation,whose members own and operate taxicabs in the city of Detroit. Theprincipal corporate purposes of Checker, as stated in its charter,are to provide the city of Detroit with an efficient and systematic taxi-cab service, to enable its member taxicab owners to associate for mutualbenefit, and to afford a means by which persons engaged in renderingcab service may improve operating procedures and practices and main-tain suitability of equipment.1The request for oral argument made by the 286 members of Checker is hereby denied,since the record,including the briefs,adequately sets forth the issues and the positionsof he parties.141NLRB No. 64. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties stipulated at the hearing that during the calendar yearof 1961 there were approximately 286 owner-operators of Checkercabs who were either senior or associate members of Checker,' andthat in the course of operating approximately 900 cabs 3 owned by themembers, the combined gross revenue received as fares for taxicabservices approximated $7,000,000.Of this total, approximately$250,000 was received as fares from customers transported to and frompassenger terminals engaged in interstate commerce. Individually,however, none of the owner-operators had a gross revenue of$500,000'Checker and its members contend that the petition herein should bedismissed inasmuch as each of the members in an individual employer,no one of which meets the Board's jurisdictional standards for the as-sertion of jurisdiction.They also contend that Checker is not an em-ployer of the Checker Cab drivers, and that no multiemployer associa-tion of Checker members exists.There has been no prior collectivebargaining.To conduct its operations, Checker employs approximately 15 em-ployees, none of whom is sought to be represented herein, and financesits expenses through the collection of annual dues from each of itsmembers, amounting to more than $377,000.Membership in Checkerentitles an owner-operator of taxicabs to display prominently on hiscabs a distinctive black and white checkerboard design and the words"Checker Cab." In addition, each taxicab owned and operated by aChecker member bears for purposes of record and instant identifica-tion a numerical designation assigned by Checker.The services ren-dered by Checker to its members include a radio dispatch system,the ordering in bulk of certain forms and pamphlets which its mem-bers distribute to all drivers, the necessary arrangements for advertis-ing on Checker cabs, and the bookkeeping in connection with Checkercharge accounts. In the performance of these services, Checker issueschecks under its name and maintains several bank accounts.A study of the record as it relates to the employment conditions ofthe employees sought to be represented herein reveals the following :All applicants for employment must first be screened by a Checkeremployee at Checker's central office. If the particular applicant isdeemed satisfactory, he is then referred to one of the members whomay be seeking additional drivers.It is clear that each of the members hires and discharges his owndrivers, if any, bargains individually with his drivers regarding wages2 An associate member is one who owns from one to three cabs ; a senior member is onewho owns more than three cabs.8It appears that there are 40 locations in the city of Detroit out of which Checker cabsoperate.AThe Board applies the $500,000 standard to taxicab companies,which it considers forpurposes of jurisdiction as retail enterprisesCaroitina Supplies and CementCo., 122NLRB 88. CHECKER CABCOMPANY ANDITS MEMBERS585and hours of employment; has the exclusive right to direct his driverswhere to operate; maintains his own payroll records; withholds socialsecurity and Federal tax payments from his drivers; purchases hisown cabs and the insurance on these cabs; pays unemployment com-pensation insurance; carries workmen's compensation insurance forhis drivers; and is alone responsible for the care and maintenanceof his cabs.On the other hand, it is clear that Checker exercises substantial con-trol over each member's drivers in their day-to-day conduct.Uponcommencing his employment, a new driver receives a copy of both theChecker Cab Driver's Manual and "Things You Should Know" (alsobearing the name of Checker), which set out the rules and regulationsfor drivers and which have been drawn up and approved by a majorityvote of the members.The former booklet prescribes the method ofoperating the cab generally and includes instructions as to personalcleanliness, driver courtesy to passengers, and how to cope with anyunusual circumstances.The latter manual prescribes,inter alia,thatuniform caps must be worn and that certain articles of clothing maynot be worn; it prohibits smoking, fighting, drinking intoxicants, push-ing a car with a cab, and picking up another fare while there is apassenger in the cab; it states that the driver first up on stand mustanswer the callbox, and that a passing driver must stop and answerthe telephone at all empty cabstands. In addition, drivers are requiredby the rules to have the cabs inspected every month, to check out witha supervisor (a Checker employee) before going beyond certain lim-its, to refrain from lounging in the rear of their cabs, and to lock theircabs whenever leaving them. In all, there are 39 rules which Checkerissuesfor cab drivers to follow.Checker also maintains a board of review which is composed ofcertain senior members who have been elected by the membership. Theboard meets every week to consider complaints against drivers.Thecomplaints may have been received from roadmen (starters employedby Checker), the police, other drivers, members, or the public.As stated above, the 286 members of Checker operate approximately900 cabs in the city of Detroit, and each of these cabs is clearly dis-tinguished by a black and white checkerboard design and the words"Checker Cab." Thus, to the public at large, Checker appears, and itdoes in fact operate, as a single integrated enterprise, with its radiodispatching service, 40 call stations and other common services, andit is Checker, not any individual member, whom the public relies uponto meet its transportation needs.Particularly in view of the fact thatsome $7,000,000 was received as fares by Checker cabs in 1961, includ-ing about $250,000 received from customers transported to and frompassenger terminals engaged in interstate commerce, the effect upon 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommerce of a work stoppage by Checker cab drivers would clearlybe substantial.It is apparent from the evidence that in order to assure the continu-ance of a common public image and an effective operation as an inte-grated enterprise, the members of Checker have surrendered to Check-er a considerable measure of control over the employment conditionsof the drivers employed by each member. As set forth previously, eachprospective driver is first screened at the Checker office before beingreferred to a member for hire. In this manner, drivers who appear un-desirable for any reason are discouraged by Checker in their quest foremployment.Those who are referred are given copies of the CheckerCab Driver's Manual and of "Things You Should Know," and arethus immediately apprised of Checker's rules and regulations govern-ing their conduct as Checker drivers.Also impressed upon them atthe commencement of their employment is the fact that Checker road-men may report them for conduct violative of any of the multitude ofrules they are expected to follow, and that a reported violation willcause them to be brought before the Checker board of review. Twodrivers testified that they had in fact been disciplined by the board forviolations.Although the president of Checker stated at the hearingthat the board's function was merely to recommend discipline to themember who employed the driver, and that the member was free toreject the recommendations, we note that the bylaws of Checker pro-vide that Checker's board of directors may expel any member from theorganization for cause. Since it is obviously beneficial to each memberthat all drivers be required to adhere to the jointly agreed-upon rules,we strongly doubt that any member would disregard the recommenda-tions made by the board of review with respect to his drivers.It is thus quite apparent that the members of Checker recognizeboth the need for, and the benefit from, uniformity of control whichChecker alone can exercise over all the drivers, and that the membersaccordingly share control of their drivers with Checker.Thus wein turn are merely recognizing the pattern established by the parties,without in any way changing the manner in which they have sub-divided such control as between the individual cab owner and Checker.'Under all the circumstances, and particularly in view of the factsthat the operation of Checker cabs is represented to the public as oneintegrated enterprise and that Checker is authorized by its memberss Ourdissenting colleaguesconcede thatChecker is an "association of independentowner-operatorsfor theirmutualadvantage."The dissent, however,concludesthat themutualityof their interest does not extendto laborrelations.In view of theextensiveevidence set forthaboveas to the nature and degreeof controlexercisedby Checker overthe employees of its members,we are satisfiedthat mutualitydoes exist in this area suffi-cient forour findingthat Checkerand its members are engagedin a joint venture.Con-trary to the dissent,our decision does not purportto establish a "multiemployer bargain-ing association."Having electedto subjecttheir employeesto regulationon a joint basis,the employers within Checker must likewise acceptthe statutory right oftheir employeesto join together tfor the purposes of collective bargaining. CHECKER CAB COMPANY AND ITS MEMBERS587to exercise a substantial degree of control over the drivers of each ofitsmembers for this purpose, we find Checker and each of its membersto be joint employers in a common enterprise-the operation ofChecker cabs-and therefore deem it appropriate to combine the grossrevenues of all members for jurisdictional purposes.'As these totalrevenues exceed the retail standard of $500,000 and as legal jurisdic-tion is present, we find that it will effectuate the policies of the Actto assert jurisdiction herein.2.The labor organizations involved claim to represent certainemployees of the Employers.3.A question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Sections9(c) (1) and2(6) and (7) of the Act.4.Petitioner seeks to represent a unit of all full-time and regularpart-time drivers of Checker cabs, including lease drivers, but exclud-ing senior and associate members, office clerical employees, casualdrivers, roadmen, garage employees, and all supervisors as defined inthe Act. Intervenor 7 agrees with the unit as defined.Checker and its members contend that separate units of each mem-bers employee drivers are appropriate.However, as we have statedabove, Checker and its members seek to establish and preserve thepublic image and the operating reality and benefit of a single inte-grated enterprise.Pursuant thereto, all the drivers have similarworking conditions and mutual employment interests. In addition,no union seeks to represent the drivers on any other basis. In viewof the above, and in view of our finding of a joint employer rela-tionship between Checker and each of its members in one commonenterprise under the aegis of Checker, we find a unit of all employeesdriving Checker cabs to be appropriate.Checker and its members also contend that the lease drivers areindependent contractors and should be excluded. In determiningwhether lease drivers are employees or independent contractors, theBoard applies the "right of control" test .8Where the person forwhom the services are performed retains the right to control themanner and means by which the result is to be accomplished, the rela-tionship is one of employment; but where control is reserved only asto the final result, the relationship is that of an independent contractor.The facts herein show that the lease drivers are required to abideby the same Checker rules and regulations as the employee drivers.Moreover, they sign one of the three Checker form leases, depending8 Frostco Super Save Stores,Inc.,138 NLRB 125 ;United Stores ofAmerica,138 NLRB383;Spartan Department Stores,140 NLRB 608.T Taxi Cab Drivers,Maintenanceand GarageHelpers UnionLocal 902, affiliated withInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Ind, intervenedon the basisof a showing of interest.8 AlbertLea Cooperative Creamery Association,119 NLRB 817. ,588DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the nature of the shift to be worked.Although each lease provides,inter alia,that it is not to be construed as creating the relationshipof employer and employee and that the lessee is at all times free fromthe control or direction of the lessor, it appears that the signing ofsuch leases was merely a formality.Thus, two lease drivers testifiedat the hearing that they had signed a number of leases at the sametime, that they were not informed of such provisions, and that theleases had been folded over in such a way that they were able to seenothing more than the signature lines for the lessor and lessee.Theleases are for a month, terminable immediately by the lessor for cause.One member, who was also the president of Checker, testified thathe does not pay social security or withholding tax on behalf of hislease drivers, and that his lease drivers may buy gas wherever theyplease.He also testified that they are not bound by the Checker rulesand regulations, and that they are not subject to the board of review.On the other hand, one lease driver testified that the member for'whom he drove told him to buy his gas at the Navin Field Garage 9or he would not be able to drive, and that he was bound by the samerules as he had been when employed as an employee driver. Anotherlease driver testified that he had been called before the board of reviewfor fighting and had been suspended by the board of review. Inaddition, it is clear from the record that roadmen, who report driverviolations,make no distinction between lease drivers and employeedrivers.From all the above, we find that Checker and its members jointlycontrol the manner and means by which the lease drivers operate theircabs.Accordingly, we further find that the lease drivers are em-ployees, and we shall include them in the unit.The parties disagree as to which drivers should be included asregular part-time employees and which should be excluded as casuals.However, the parties did agree, in the various formulas they advancedin an attempt to define regular part-time employees for the purposesof this case, that the determination should be based on the regularityof the drivers' work record in the period immediately preceding thedirection of election.The respective proposed formulas are as follows :Petitioner-Those drivers who worked a minimum of one regularshift on 14 separate days in each of the 3 months prior to the di-rection of election.Intervenor-Those drivers who worked three regular shifts perweek in any 20 weeks of a 30-week period prior to the direction ofelection.Q The Navin Field Garage is run by Checker through a wholly-ownedsubsidiary corpo-rationAn advantageof purchasing gasolinethere comesin the form of a cash rebate tothe members when so directed by the officers of the garage. CHECKER CAB COMPANY AND ITS MEMBERS589Employers-Those drivers who worked at least one regular shift for1 day or more per week during any 10 weeks out of the 21-week periodimmediately preceding the direction of election.It appears from the record, and the parties do not dispute, that thepart-time drivers have substantially the same terms of employment andworking conditions, perform the same work, use similar equipment,-drive! in the same geographical area, work under the same supervision,and hold the same type of license as full-time drivers.In making determinations as to whether employees are part-time orcasualworkers, the Board has included part-time cab drivers whoregularly worked 1 or 2 days each week,10 beer delivery men whoworked at least 8 hours per week,1' mechanics and a radio technicianwho regularly worked on Saturdays,12 and the laundry personnel whoworked several hours per day or a certain day or days each week 13In the present case, we note from the record that in the first 21 weeksof 1962, a total of 7,654 employees drove Checker cabs, and that a sub-sstantial number of these individuals had an obviously irregular workrecord in that period.Assuming that the statistics presented to us inthis regard are fairly representative, we find, after due consideration ofall the pertinent facts herein, that those employees who have workedat least 2 days per week in 8 of the last 10 full weeks preceding the dateof the direction of election set out below are regular part-time em-ployees, and we shall include them in the unit.Our dissenting colleagues maintain that if a joint-employer relation-ship exists at all, it can only be between Checker and each of its mem-bersseparately.But even granting that the department store casesupon which we rely and which they distinguish, go no further, thefactual differences in operating methods of the integrated taxicabbusiness here under consideration in our view justify our further find-ing that each of these owners and Checker are joint employeesin acommon enterprise.The employees of each owner are doing the identi-cal driving work done by the employees of the others. They are allworking under those common employment conditions and regula-tions, administered by Checker, which we have outlined above. Eachof the cab owners thus, by his participation in Checker, does in facthave some measure of control over the employment conditions of theother owners' drivers.We therefore find, contrary to our colleagues,that the relationship which the owners have established (a) withChecker, (b) through Checker with each other, and (c) with thedrivers, warrant our conclusions that we should asesrt jurisdiction10Jat Transportation Corp., at al.,128 NLRB 780.u Chester County Beer Distributors Association,133 NLRB 771."S. G. Tilden,Incorporated,129 NLRB 1096;Booth Broadcasting Company,134NLRB 817.'*Laundry OwnersAssociation of GreaterCincinnati,123 NLRB 543. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein and that the unit determination we make is appropriate for theemployment conditions the parties have established.Accordingly, we find that the following employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.All full-time and regular part-time drivers, includingleasedrivers,of Checker cabs owned by persons, partnerships, corporations, andassociations who are members (senior, associate, or otherwise) ofChecker Cab Company,14 Detroit, Michigan, but excludingoffice cleri-cal employees, member-drivers, casual drivers, roadmen,garage em-ployees, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBERSRODGERS and LEEDOM, dissenting :We would dismiss this petition because, in our opinion, the recordsupports neither the assertion of jurisdiction nor the appropriatenessof the unit sought.On theissueof jurisdiction, it is clear that none of the individualowner-operators has a gross revenue of $500,000; hence, under es-tablished Board standards the petition must be dismissed,unless thereis warrant for considering in combination the revenues of the individ-ual owner-operators.The Board has in the past done so when thereexists such common ownership and control, including control of laborrelations, that separate entities may be consideredas a singleemployerfor purposes of the Act.'-'The Board has also considered in com-bination the business of separate entities when the recorddisclosesthe existence of an established or agreed-upon multiemployerunit.18-It is patent that this record does not support the assertionof juris-diction on either of these grounds and our colleagues do not purportso to find.''Yet our colleagues, in their determination to assert, havetaken a hard case and made bad law. Checker and each of its members14At the hearing,Petitioner amended Appendix A attached to its amended petition,which contained the names of Checker'smembers,by removing therefrom the employersnumerically designated as number 23, Robert Waite ; number 62, Joe Arnold;number 70,Gordon R. Wilson;number 86, E. It.Larges ; number 107,Thomas Marr;and number 136,Max Schneider.is For example,Bell Bakeries of St. Petersburg,ofWard Baking Company, et at., 133NLRB 1344.1e For example,Atlas Shower Door Co,Distribudor Inc. d/b/a Basco-Sacramento,et at,131 NLRB 96.17 The record shows that the Petitioner urged upon the Board that the members ofChecker constituted a single employer,based on the normal factors involved in such afinding, that is, common ownership and control,interlocking officers, directors,and stock-holders, centralized control of labor relations,integrated operations,and similar employeeworking conditions.Such factors are almost completely lacking in this case,and we seeno basis in the record warranting our colleagues'statement that there is "extensive evi-dence" to support their position.Also,since there has been nohistoryof multiemployerbargaining in the unit requested,and since the members clearly oppose such bargainingnow, there is no basis for combining revenues for jurisdictional purposes either becauseof an existing or an agreed-upon multiemployer unit. CHECKER CABCOMPANYAND ITS MEMBERS591are found to be joint employers of the employees of such member, eventhough there is lacking any real employment relationship betweenChecker and such member's employees.By this hypothesis, therewould appear to be as many joint-employer relationships as there aremembers of Checker. The assertion of jurisdiction would then dependon a combination of the commerce facts of an individual member and ofChecker.However, no one member and Checker together meet theBoard's jurisdictional standards.Here, again, the membership inChecker serves our colleagues' purpose.The fact of such membershipismade the basis for a finding that all the members are in relation toone another "joint employers in a common enterprise."This legalcoinage of our colleagues cannot, however, hide the fact that there isno sound basis whatever for finding that each member is an employerof the employees of every other member. Thus, by a form of legal hop-scotch, the individual members who, in combination, are neither asingle employer, joint employers, nor a group organized into an estab-lishedmultiemployer unit, find themselves subject to the Board'sjurisdiction on a theory which has no basis in fact or law.The vice of all this is further demonstrated by the fact that the ma-jority uses the very same approach in finding a unit of all employeesdriving Checker cabs to be appropriate.Thus, in disregard of long-standing precedent which precludes the establishment of a multiem-ployer unit in the absence of a multiemployer bargaining history, oragreement as to the appropriateness of such a unit,18 our colleagueshave forced the members of Checker into exactly what they have chosento avoid, that is, a multiemployer bargaining association.In sum, we reject this unwarranted use of the Checker Cab associa-tion as an amalgam for joining these independent owner-operators intoa pseudo-integrated relationship for purposes of asserting jurisdictionand for unit purposes. This association is no more than an associationof independent owner-operators for their mutual advantage; it isnot an association for dealing with labor relations.We choose to re-spect the substance and intent of this mutual arrangement, and wewould do so by dismissing the petition.18 Sincewe did not participate inFrostco Super Save Stores,Inc,138 NLRB 125,United Stores of America,138 NLRB 383, orSpartan Department Stores,140 NLRB 608,we do not regardthose cases, which depart from precedent,as binding on us. It is note-worthy, however,that these department store cases relied upon by the majority in makingthe joint-employer findings are all clearly distinguishable.Thus, under the provisions ofthe lease or license agreements between the store owners and the concessionaires, thestore owners retained the right tonegotiate jointlywith the concessionaire in any mattersconcerning labor relations.The concessionaires in those cases,unlike the members ofChecker herein, were willing at the outset to bind themselves by contract to a joint-employer relationship.Furthermore,since the store owner satisfied the Board's jurisdic-tional standards in each case, the Board never considered combining the revenues of theconcessionaires to create jurisdiction which did not otherwise exist.